Citation Nr: 1628465	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right elbow disability.  

4.  Entitlement to service connection for a left hand and finger neurological disability.

5.  Entitlement to service connection for a right hand and finger neurological disability.  

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a multiple joint pain disability.

8.  Entitlement to a higher initial rating for posttraumatic stress disorder rated 10 percent disabling, prior to September 5, 2012, 30 percent disabling, from September 5, 2012, to January 16, 2014, and 70 percent disabling, since January 16, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to April 1992, and from February 2003 to August 2004, including service in the Southwest Asia Theater of Operations from April 14, 2003, to July 20, 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2011 decisions of the Columbia, South Carolina, Regional Office (RO).  

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The issues of entitlement to service connection for (i) a sleep disorder; (ii) a right shoulder disability; (iii) a right elbow disability; (iv) a right hand and finger neurological disability; (v) a left knee disability; (vi) a multiple joint disability; and (vii) entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 15, 2016, prior to the promulgation of a decision in the appeal pertaining to the service connection claim for a left hand and finger neurological disability the VA received notification from the Veteran that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the service connection claim for a left hand and finder neurological disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

At his March 2015 Board hearing, the Veteran testified that he would like to withdraw his service connection claim for a left hand and finger neurological disability, and his representative made no further argument related to the issue.  See Board Hearing Trans., p. 18, Mar. 15, 2016.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lack jurisdiction to review the appeal.  Dismissal of the appeal is warranted.  


ORDER

The appeal of the service connection claim for a left hand and finger neurological disability is dismissed.  


REMAND

VA is obligated to consider all theories of entitlement reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Accordingly, although he has not asserted entitlement to service connection for a multiple joint pain disability, nor any other claimed condition, under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the record confirms the Veteran's service in the Southwest Asia Theater of Operations from April 14, 2003, to July 20, 2004.  As such, the Veteran may be able to establish his service connection claim on the basis of a qualifying chronic disability under 38 C.F.R. § 3.317, but he has not been provided appropriate notice of how to establish a claim on this basis.  Thus, on remand, VA must provide the Veteran with notice of the evidence needed establish service connection, under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a multiple joint pain disability and VA has a duty to assist in the development of the claim by providing appropriate medical examination.  The Veteran has provided a competent account of multiple joint pain symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence of record also documents his treatment for such symptoms since separation.  As previously noted, the Veteran also has qualifying service in the Southwest Asia Theater of Operations and is entitled to have the claim considered as a qualifying chronic disability under 38 C.F.R. § 3.317.  In light of the foregoing the Board finds a remand for appropriate VA examination is necessary to properly evaluate the merits of the Veteran's multiple joint pain service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In July 2014, the Veteran was provided VA examinations in connection with his service connection claims of right shoulder and right hand and finger neurological disabilities but etiological opinions are not adequate for rating purposes.  The examiner's provided opinions relying largely, if not entirely, on medical evidence and failed to adequately consider the Veteran's competent account of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Further, the examiner does not provide an opinion that allows the Board to properly consider the Veteran's claims a qualifying chronic disabilities under 38 C.F.R. § 3.317.  As such the July 2014 VA examination opinions related to the respectively claimed right shoulder and right hand and finder neurological disabilities does not provide a basis to properly evaluate the claims, requiring the Board to remand the claims to obtain adequate opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The December 2014 VA examination opinion provided in connection with the Veteran's claimed sleep disability claim is also inadequate.  Significantly, the examiner's reasoning and logic fails to consider the competent lay evidence of record and relying largely, if not entirely, on medical evidence of the lack thereof.  See Dalton, 21 Vet. App. at 39.  Thus, the opinion is based on incomplete reasoning, requiring the Board to remand the claim to obtain adequate opinion.  See Barr v. Nicholson, 21 Vet. App. at 311.

The Veteran provides a competent account of right elbow, and left knee symptomatology.  See Buchanan, 451 F.3d at 1336-37; see also Jandreau, 492 F.3d at 1377.  The medical evidence of record also documents the Veteran's treatment for the disabilities.  On these facts, VA has a duty to provide the Veteran with appropriate VA examinations related to the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board is without discretion and must remand the claims for development of this nature.  

At his March 2016 Board hearing, the Veteran provided a competent and credible account that his PTSD had worsened since the most recent January 2014 VA examination.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claim.  

The record also suggest the Veteran receive regular treatment for his psychiatric, sleep impairment, right shoulder, right elbow, right hand and finger neurological, left knee, and multiple joint pain conditions; however, VA treatment records dated since May 2015 have not been associated with the claims folder.  While not definitive, the record also indicates the Veteran continues to receive private treatment for the aforementioned disabilities but sufficient efforts to associate records dated since March 2013 have not been undertaken.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For this reason as well, the Board must remand the appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information need to establish entitlement to service connection for multiple joint pain and left knee disabilities, including as qualifying chronic disability pursuant to 38 C.F.R. § 3.317.  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support these claims.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder. 

2.  Request the Veteran identify all sources of private psychiatric, sleep impairment, right shoulder, right elbow, right hand and finger neurological, left knee, and multiple joint pain treatment evaluation, or hospitalization, since March 2013, including private physician D. Bowens, M.D., and the private Williamsburg Regional Health Center.  Then undertake all appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims folder.

3.  Obtain all outstanding VA psychiatric, sleep impairment, right shoulder, right elbow, right hand and finger neurological, left knee, and multiple joint pain treatment and/or hospitalization records, dated since May 2015.  Any negative response(s) must be in writing and associated with the claims folder. 

4.  After receipt of all additional records, schedule the Veteran for a VA orthopedic examination(s) in connection with his (i) right shoulder, (ii) right elbow, (iii) left knee, and (iv) multiple joint pain service connection claims.  The claims must be reviewed by the examiner for the pertinent history.  

The examiner(s) should note all right shoulder, right elbow, left knee, and multiple joint pain pathology found to be present, if any.  Further, the examiner must explicitly state whether the Veteran's symptoms are attributable to a known clinical diagnosis.

With regard to any diagnosed condition, the examiner should state the likelihood that the condition:

(i) had its onset in service or within one year of separation;

(ii) is related to any period of military service;

(iii) was caused by any service-connected disability(ies); and

(iv) is at least in part aggravated by any service-connected disability(ies).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training). 

5.  After receipt of all additional records, schedule the Veteran for a VA neurological examination(s) in connection with his right hand and finger neurological disability service connection claim.  The claims file must be reviewed by the examiner for the pertinent history.  

The examiner(s) should note all right hand and finger neurological pathology found to be present, if any.  Further, the examiner must explicitly state whether the Veteran's symptoms are attributable to a known clinical diagnosis.

With regard to any diagnosed condition, the examiner should state the likelihood that the condition:

(i) had its onset in service or within one year of separation;

(ii) is related to any period of military service;

(iii) was caused by any service-connected disability(ies); and

(iv) is at least in part aggravated by any service-connected disability(ies).

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner(s) feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

6.  After receipt of all additional records, schedule the Veteran for a VA psychiatric examination.  The claims file  must be reviewed by the examiner for the pertinent history.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.

The examiner should also specifically address the impact PTSD has on the Veteran's social and occupational functioning. All opinions expressed should be accompanied by supporting rationale.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


